Citation Nr: 0913585	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. In an unappealed April 2000 rating decision, the RO denied 
a claim of entitlement to service connection for 
hypertension.  

2. The evidence added to the record since the April 2000 
rating decision is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The April 2000 rating decision which denied the Veteran's 
claim of entitlement to service connection for hypertension 
is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the April 2000 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001); 38 C.F.R. 
§3.159, 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2001, March 2006, October 2007, provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The Board also notes that the Veteran has been informed 
through the letters of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the correspondence adequately informed 
the Veteran that he should submit any additional evidence 
that he had in his possession.  Moreover, the Veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  In light of the foregoing, the VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post-service medical 
records have been obtained.  He has also had a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to reopen the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

New and Material Evidence Claims - Hypertension

Historically, an April 2000 rating decision denied the 
Veteran's claim for entitlement to service connection for 
hypertension.  The RO determined that the evidence had failed 
to demonstrate that the Veteran had hypertension either 
during active duty, or that it developed to a compensable 
degree within one year from his date of separation from 
active duty.  The Veteran was notified of the RO's denial in 
May 2000, but did not initiate an appeal; accordingly, that 
determination is final. 

In an August 2001 communication, the Veteran submitted a 
request to reopen his claim of service connection.  In an 
August 2002 rating decision, the RO denied the Veteran's 
request to reopen; the Veteran disagreed with that decision, 
culminating in the instant appeal before the Board.

Based on the procedural history set forth above, the question 
for consideration is whether new and material evidence has 
been received to reopen the previously denied claim involving 
hypertension.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  

Here, the Veteran's most recent request to reopen his 
hypertension claim was received on August 10, 2001.  
Accordingly, the pre-amended regulations apply with respect 
to this claim.  The Board will now consider whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for hypertension.

Under the pre-amended regulation, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence at the time of the last final April 2000 denial 
of service connection for hypertension included the Veteran's 
service treatment records (STRs)(for the period June 1968 to 
October 1970) and post-service treatment reports, including 
VA examinations from February1971 and August 1971.  The STRs 
did not reflect complaint, treatment, or diagnosis of 
hypertension.  Moreover, the 1971 VA examinations, which were 
conducted the within one year of the Veteran's separation 
from service, reflected normal blood pressure and showed no 
evidence of diagnosis of hypertension.  Again, the RO denied 
the Veteran's claim based on the because the foregoing 
evidence had failed to show that hypertension was either 
incurred or aggravated in-service, or that it had manifested 
to a compensable degree within one year of separation. 

Following the April 2000 decision, the evidence added to the 
record includes testimony from the Veteran's September 2003 
personal hearing (RO), VAMC treatment records from 1999 
through 2006, VAMC-Jackson treatment records from January 
1971 and July 1972, and additional/duplicate service 
treatment records received from the National Records 
Management Center.  

At his personal hearing in September 2003, the Veteran 
testified that he was treated at VAMC-Jackson for 
hypertension in 1971 and that he was placed on blood pressure 
medications at that time.  Essentially, he asserted that his 
hypertension manifested within the one-year presumptive 
period following discharge from service.  He maintained that 
VAMC treatment records from 1970 and 1971 would reflect such 
treatment for hypertension.

Based on the Veteran's testimony, a request was made to the 
VAMC-Jackson facility to obtain all treatment records for the 
Veteran from 1970 to 1971.  Per VAMC-Jackson, the only 
treatment report found pursuant to the search was dated in 
January 1971.  That record documented complaints and 
treatment for stomach and arm conditions.  There were no 
other medical reports found from 1971.  The next VAMC record 
was dated in July 1972, which reflected treatment for a right 
clavicle separation.  Notably, there was no evidence or 
diagnosis of hypertension contained in any of these records.  

With respect to the other evidence added to the record since 
April 2000, the VAMC treatment records from 1999 to 2006 
simply reflect continued, routine treatment for the Veteran's 
hypertension.  To the extent that additional service 
treatment records were received, those documents consisted of 
a duplicative discharge examination (dated October 1970), an 
Immunization Record, and a Statement of Medical Condition 
dated in December 1970.  None of these service treatment 
records show evidence or diagnosis of hypertension.  The 
remaining evidence added to the record is either not relevant 
to the hypertension claim, or is redundant of evidence 
previously of record.

Once again, the requirements to reopen a claim under 38 
C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  The Veteran's personal 
testimony, VAMC treatment records, and select service 
treatment records were not of record at the time of the final 
April 2000 rating decision.  To the extent that they provide 
information as to the Veteran's current hypertensive 
disability, such evidence is not cumulative or redundant of 
other information associated with the claims file.  As such, 
that evidence is found to be "new" as contemplated under 38 
C.F.R. § 3.156(a). 

While found to be new, the Board concludes that the evidence 
received subsequent to the last final RO adjudication in 
April 2000 is not material.  Indeed, the submissions added to 
the record subsequent to the April 2000 rating decision do 
not support the Veteran's contention of entitlement to 
service connection for hypertension.  To the contrary, the 
newly submitted evidence fails to establish that hypertension 
was either incurred in-service, or manifested to a 
compensable degree within one year of separation from 
service.  The VAMC treatment records from 1970 and 1971 are 
highly indicative of the Veteran's physical condition 
immediately following service.  However, these records are 
entirely devoid of abnormal blood pressure findings, 
symptoms, treatment, or diagnoses relating to hypertension.  
Lacking such findings, the newly submitted evidence does not 
bear directly and substantially on the matter under 
consideration, and hence, is not so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  For these reasons, the 
evidence is not "material" under 38 C.F.R. § 3.156(a).  
Indeed, the basis of the RO's denial in 2000 was that there 
was a lack of competent medical evidence either directly 
linking the Veteran's hypertension to active service, or 
showing that the disability had manifested to a compensable 
degree within one year of separation.  That evidence remains 
lacking in this case.

Based on the foregoing, new and material evidence is not 
found to have been submitted in the present case.  As a 
consequence, the Veteran's request to reopen his claim of 
entitlement to service connection for hypertension must be 
denied. 


ORDER


New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


